United States Court of Appeals
                     For the First Circuit


No. 03-1069
No. 03-1070

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                    LUIS B. FORNIA-CASTILLO,

                     Defendant, Appellant.


                             ERRATA

     The opinion of this court issued May 27, 2005 is amended as
follows:

     On page 38, line 9, delete "upward adjustment" and insert in
its place: "enhancement"

     On page 39, line 15, delete "upward adjustment" and insert
in its place: "enhancement"

     On page 41, line 20, delete "adjustment" and insert in its
place: "enhancement"

     On page 42, line 18, delete "adjustments" and insert in its
place: "enhancements"

     On page 42, note 32, line ___, delete "upward adjustment"
and insert in its place: "enhancement"